Title: From Thomas Jefferson to George Hammond, 9 July 1792
From: Jefferson, Thomas
To: Hammond, George



July 9. 1792.

Th: Jefferson has the honor to present his respectful compliments to Mr. Hammond, and to apologize for not having sooner answered his note wishing for a conference on the subject of his letter of the 5th. inst. The subject being new, Th:J. could not be assured of expressing to Mr. Hammond, in conversation, sentiments which should be really those of the government until there should have been a consultation on them; and that consultation has been retarded by particular accidents till this morning. He has not lost a moment therefore in forwarding the answer, and he has written to the Governor of Vermont as therein mentioned.
